         Case 2:18-cr-00292-DWA Document 210 Filed 02/27/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA
                                                     Criminal No. 18-292
                     v.

 ROBERT BOWERS

    NOTICE BY UNITED STATES REGARDING PHYSICAL EVIDENCE REVIEW

       AND NOW comes the United States of America, by its attorneys, Scott W. Brady, United

States Attorney for the Western District of Pennsylvania, Troy Rivetti and Soo C. Song, Assistant

United States Attorneys for said district, and Julia Gegenheimer, Special Litigation Counsel, Civil

Rights Division, and hereby files this Notice Regarding Physical Evidence Review:

       As explained in Doc. No. 197 at 5 n.4, after months of litigation and the expenditure of

inordinate time and effort, the review of physical evidence by defense counsel was finally

scheduled to occur on February 25-27, 2020. In connection with that review, and as an aid to

defense counsel, the United States provided an index of each item that would be made available

for review by defense counsel, as well as a photograph of each item. The parties met in person on

February 11, 2020, to discuss the logistics of the evidence review, among other matters.

       Unfortunately, on February 26, 2020, at 10:40 a.m. – less than 2 days into the anticipated

3-day evidence review – defense counsel announced that they were suspending their review of the

evidence, asserting that their decision was based on unspecified defense strategy and deliberations,

and stating that they would return at an unspecified time in the coming months. Counsel for the

United States explained that the FBI had assembled a team of personnel to accomplish the

numerous tasks attendant to signing out the hundreds of items of evidence and organizing the items

for defense counsel’s review, and that it was not reasonable for defense counsel to unilaterally and



                                                 1
        Case 2:18-cr-00292-DWA Document 210 Filed 02/27/20 Page 2 of 2



abruptly cancel the remainder of the physical evidence review. The United States requested that

defense counsel continue with the scheduled evidence review, but that request was unavailing.

       The United States again objects to defense counsel’s ongoing, apparent strategy of

unreasonable demands and intentional delay. The United States hereby provides notice that,

notwithstanding the United States ongoing efforts, the physical evidence review remains

unaccomplished due to defense counsel’s refusal to proceed.

                                                           Respectfully submitted,

                                                           SCOTT W. BRADY
                                                           United States Attorney

                                                   By:     s/Troy Rivetti
                                                           TROY RIVETTI
                                                           Assistant U.S. Attorney
                                                           PA ID No. 56816

                                                           s/Soo C. Song
                                                           SOO C. SONG
                                                           Assistant U.S. Attorney
                                                           DC ID No. 457268

                                                           s/Julia Gegenheimer
                                                           JULIA GEGENHEIMER
                                                           Special Litigation Counsel
                                                           Civil Rights Division
                                                           NY ID No. 4949475




                                               2
